Motion by defendant to dispense with printing and for assignment of counsel, dismissed. There is no appeal pending in this court. It appears that defendant has neither filed nor served a notice of appeal from the judgment of the County Court, Kings County, rendered February 17, 1958, convicting and sentencing him for the crime of manslaughter in the first degree, or from the judgment of said court rendered June 26, 1947, convicting and sentencing him for the crime of attempted burglary in the third degree; and that the defendant’s time to appeal has expired. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.